IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-679

                                       No. COA21-620

                                    Filed 18 October 2022

     Beaufort County, No. 19CRS050327

     STATE OF NORTH CAROLINA

                  v.

     MICHAEL TERRELL BOOTH


           Appeal by Defendant from judgment entered 3 December 2020 by Judge

     Joshua W. Willey Jr., in Beaufort County Superior Court. Heard in the Court of

     Appeals 9 August 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Zach Padget,
           for the State-Appellee.

           Jarvis John Edgerton, IV, for Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant appeals from judgment entered upon jury verdicts of guilty of

     possession with intent to sell or deliver marijuana within 1,000 feet of a school and

     possession of marijuana paraphernalia. Defendant argues that the trial court erred

     by admitting hearsay testimony into evidence and by denying his motion to dismiss

     for insufficient evidence. Because the admission of the challenged testimony was not

     plainly erroneous and there was sufficient evidence that the substance at issue was
                                        STATE V. BOOTH

                                        2022-NCCOA-679

                                       Opinion of the Court



     marijuana, Defendant received a fair trial, free from prejudicial error.

                   I.   Procedural History and Factual Background

¶2         Defendant Michael Terrell Booth was indicted for possession of marijuana

     within 1,000 feet of a school with intent to sell or deliver and possession of drug

     paraphernalia. At trial, Lieutenant Russell Davenport testified that he and other

     members of the Beaufort County Sheriff’s Office used a confidential informant to

     conduct controlled drug purchases at Booth’s car wash, owned by Defendant’s father,

     between February and March 2019. Booth’s car wash is located 909 feet from John

     Cotton Tayloe Elementary School.

¶3         Davenport testified to the details of the controlled purchases. The first two

     purchases occurred on 15 and 28 February and involved a confidential informant

     purchasing marijuana at Booth’s car wash, but not from Defendant.           Officers

     conducted a third controlled buy on 1 March, during which the confidential informant

     wore an audio transmitter. During the buy, the confidential informant met with

     Defendant and Jermaine Moore, Defendant’s friend, and Davenport heard Defendant

     and Moore discussing the price of marijuana and cocaine. The officers conducted a

     fourth controlled buy on 7 March, during which the confidential informant wore an

     audio transmitter and video camera. Davenport saw and heard Defendant discussing

     the prices of drugs with Moore before handing Moore the drugs to give to the

     confidential informant.
                                       STATE V. BOOTH

                                        2022-NCCOA-679

                                       Opinion of the Court



¶4         Davenport applied for and received a search warrant for Booth’s car wash.

     After the warrant was signed, Davenport conducted a fifth controlled buy on 8 March,

     during which Davenport, through the confidential informant’s audio transmitter and

     video camera, saw and heard Defendant speaking with the confidential informant.

¶5         The search warrant was executed shortly thereafter, and items were seized.

     From the back room of the car wash, Davenport seized a large plastic bag containing

     approximately 120 grams of a green leafy substance, nine small plastic bags

     containing a green leafy substance, a digital scale, and an ammunition box containing

     vacuum sealed bags with “marijuana odor and residue.”          From the white van,

     Davenport seized a glass jar, plastic bag with the corner removed, and a clear round

     container “containing marijuana residue[.]” From Defendant’s person, Davenport

     seized $563 in U.S. currency, $200 of which was documented money provided to the

     confidential informant for the controlled buys. In an interview, Defendant confessed

     that the items seized belonged to him.

¶6         A chemical analysis of the green leafy substance indicated the presence of

     tetrahydrocannabinol (THC) but did not indicate the amount of THC present in the

     sample. Davenport testified at trial that due to his extensive training and experience

     on current drug trends and drug enforcement, he can smell the THC levels of

     cannabis plants and see the difference between hemp and marijuana.

¶7         Defendant was found guilty on both counts and given a consolidated sentence
                                          STATE V. BOOTH

                                              2022-NCCOA-679

                                          Opinion of the Court



       within the presumptive range of 42 to 63 months in prison. Defendant entered an

       oral notice of appeal in open court.

                                        II.     Discussion

       A. Admission of Evidence

¶8           Defendant first contends that the trial court committed plain error by

       admitting Davenport’s testimony concerning the controlled buys and Defendant’s

       age, and by admitting the search warrant and affidavit into evidence. Defendant

       mischaracterizes the nature of much of Davenport’s testimony.

¶9           Defendant concedes he has failed to preserve for appeal his objection to the

       testimony and documentary evidence he now challenges, but specifically and

       distinctly argues plain error. See N.C. R. App. P. 10(a)(4); see also State v. Maddux,

       371 N.C. 558, 564, 819 S.E.2d 367, 371 (2018) (“An appellate court will apply the plain

       error standard of review to unpreserved instructional and evidentiary errors in

       criminal cases.”).

¶ 10         Under plain error review, a defendant must show that a “fundamental error

       occurred at trial.” State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012).

       An error is deemed fundamental upon a showing of prejudice; in other words, a

       defendant must show that, “after examination of the entire record, the error ‘had a

       probable impact on the jury’s finding that the defendant was guilty.’” Id. (quoting

       State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983)). Plain error should be
                                          STATE V. BOOTH

                                           2022-NCCOA-679

                                         Opinion of the Court



       used sparingly and only in exceptional cases where the error affects a substantial

       right that seriously affects the fairness, integrity, and reputation of judicial

       proceedings. State v. Thompson, 254 N.C. App. 220, 224, 801 S.E.2d 689, 693 (2017).

          1. Testimony regarding the controlled buys

¶ 11         Defendant contends that the trial court committed plain error by admitting

       Davenport’s testimony concerning the controlled buys because the testimony was

       read directly from the search warrant and affidavit and was thus hearsay.

¶ 12         Hearsay is an out-of-court statement offered for the truth of the matter

       asserted. N.C. Gen. Stat. § 8C-1, Rule 801(c) (2020). Hearsay is not admissible

       absent an exemption or exception. N.C. Gen. Stat. § 8C-1, Rule 802 (2020). Pursuant

       to Rule 602 of our rules of evidence,

                    A witness may not testify to a matter unless evidence is
                    introduced sufficient to support a finding that he has
                    personal knowledge of the matter. Evidence to prove
                    personal knowledge may, but need not, consist of the
                    testimony of the witness himself.

       N.C. Gen. Stat. § 8C-1, Rule 602 (2020). “[P]ersonal knowledge is not an absolute but

       may consist of what the witness thinks he knows from personal perception.” N.C.

       Gen. Stat. § 8C-1, Rule 602 official commentary; see also State v. Harshaw, 138 N.C.

       App. 657, 661, 532 S.E.2d 224, 227 (2000).

¶ 13         Without reading the search warrant, Davenport testified that he used to work

       with Defendant’s father and that he remembered Defendant when he was a little boy.
                                          STATE V. BOOTH

                                          2022-NCCOA-679

                                         Opinion of the Court



       He acknowledged that he was familiar with the sound of Defendant’s voice and could

       recognize it on an audio recording. Davenport also testified that he was familiar with

       Moore’s voice, having arrested Moore “numerous times and met with him in person

       and talked to him in the streets, face-to-face encounters[,]” and that he could

       distinguish Defendant’s voice from Moore’s voice.

¶ 14         Davenport further testified without the aid of the search warrant that when

       he was listening to the audio transmitter worn by the confidential informant during

       the 1 March controlled buy, he heard Defendant, Moore, and the confidential

       informant discussing the price of marijuana. Defendant “said the price of an ounce

       of marijuana would be $250.”      Davenport watched Defendant, Moore, and the

       confidential informant get into Defendant’s car. Davenport met with the confidential

       informant after the buy and retrieved an ounce of green leafy substance.

¶ 15         After this controlled buy, Davenport “kept monitoring the car wash.”

       Davenport testified that during the 7 March controlled buy, the confidential

       informant was equipped with an audio transmitter and video camera. Davenport

       reviewed the video and observed Defendant discussing the prices of marijuana and

       cocaine and supplying Moore with the drugs to give to the confidential informant.

       Davenport testified that during the 8 March controlled buy, the confidential

       informant was equipped with a video camera, and Davenport reviewed the video.
                                          STATE V. BOOTH

                                           2022-NCCOA-679

                                          Opinion of the Court



       Davenport testified that he could “hear the exchange of marijuana and talking about

       the smell of the marijuana.”

¶ 16         Davenport did read portions of the search warrant to himself and out loud.

       However, in light of Davenport’s extensive testimony from personal knowledge, and

       Defendant’s ability to cross-examine Davenport regarding the contents of the search

       warrant, any error in the admission of Davenport’s testimony regarding the

       controlled buys was not prejudicial and thus, not plain error. See State v. Ridgeway,

       137 N.C. App. 144, 147-48, 526 S.E.2d 682, 685 (2000) (holding that even if the

       officer’s testimony was hearsay, its admission did not rise to plain error).

          2. Testimony regarding Defendant’s age

¶ 17         Defendant contends that the trial court committed plain error by admitting

       Davenport’s testimony concerning Defendant’s birth date because the testimony was

       read directly from the search warrant and affidavit and was thus hearsay.

¶ 18         An essential element of possession with intent to sell or deliver within 1,000

       feet of a school is that the defendant is over 21 years of age. N.C. Gen. Stat. § 90-

       95(a)(1) (2019). The State is not required to offer the birth certificate of a defendant

       to establish the defendant’s age; testimony is sufficient. State v. Cortes-Serrano, 195

       N.C. App. 644, 652-53, 673 S.E.2d 756, 761 (2009). However, a witness may not

       testify to a matter unless there is evidence sufficient to support a finding that he has

       personal knowledge of the matter. N.C. Gen. Stat. § 8C-1, Rule 602. A lay witness
                                           STATE V. BOOTH

                                           2022-NCCOA-679

                                          Opinion of the Court



       with adequate opportunity to observe a defendant may state their opinion regarding

       his age when “the fact that he was at the time in question over a certain age is one of

       the essential elements to be proved by the state.” State v. Gray, 292 N.C. 270, 287,

       233 S.E.2d 905, 916 (1977).      The jury may rely on their in-court observations,

       supplemented by other direct or circumstantial evidence, in determining a

       defendant’s age. State v. Ackerman, 144 N.C. App. 452, 461-62, 551 S.E.2d 139, 145-

       46 (2001). In addition, “[t]he credibility of the witnesses and the weight to be given

       their testimony is exclusively a matter for the jury.” State v. Scott, 323 N.C. 350, 353,

       372 S.E.2d 572, 575 (1988) (citation omitted).

¶ 19         On direct examination, Davenport testified, “I used to work with [Defendant’s]

       daddy and also remember [Defendant] when he was a little boy, working and coming

       along and hanging out with his daddy.”              On cross-examination, Davenport

       acknowledged that he had known Defendant’s father “for quite a while” because

       Defendant’s father had been in business with Davenport’s brother-in-law

       “approximately about 30 years ago,” acknowledged that Davenport and Defendant’s

       father “had a friendly relationship,” and acknowledged that Davenport had known

       Defendant “since he was a little boy.”       When defense counsel asked Davenport

       whether it “would be fair to say you have known [Defendant] for over 30 years[,]”

       Davenport responded, “I was (sic) say, yes, roughly 30 years.”         When asked on
                                         STATE V. BOOTH

                                          2022-NCCOA-679

                                         Opinion of the Court



       re-direct how old Defendant was, Davenport testified, “I’m not sure. I’d say he was

       in his 30s.”

¶ 20          Although Davenport read Defendant’s birthdate out loud from the search

       warrant, Defendant had the opportunity to cross–examine Davenport regarding his

       testimony and the statements contained in the warrant, and there was ample other

       evidence in the record to establish that Defendant was over 21 years of age. Any

       error in the admission of the testimony regarding Defendant’s birthdate was not

       prejudicial and thus, not plainly erroneous. Lawrence, 365 N.C. at 518, 723 S.E.2d

       at 334.

          3. Search Warrant

¶ 21          Defendant next contends that it was plain error to admit the search warrant

       into evidence because the document contained hearsay.

¶ 22          Generally, an affidavit for a search warrant and the search warrant itself are

       inadmissible at trial because they are hearsay statements and deprive the defendant

       the right of confrontation and cross-examination. State v. Wilson, 322 N.C. 117, 137,

       367 S.E.2d 589, 601 (1988) (citations omitted).

¶ 23          Here, although the search warrant may have been erroneously admitted into

       evidence, Defendant had the opportunity to cross-examine Davenport about his

       testimony and the contents of the search warrant, and Davenport testified from

       personal knowledge about most of the contents of the search warrant. Thus, any
                                          STATE V. BOOTH

                                          2022-NCCOA-679

                                         Opinion of the Court



       error in admitting the affidavit and search warrant into evidence was not plain error.

       See State v. Jackson, 24 N.C. App. 394, 402-03, 210 S.E.2d 876, 882 (1975) (holding

       that there was no plain error where, although the arrest complaint and warrant were

       admitted into evidence, the State’s witnesses were subject to cross-examination

       regarding the statements made in preparing the warrant).

       B. Sufficient Evidence

¶ 24         Defendant next contends that the trial court erred by denying his motion to

       dismiss because the State failed to introduce sufficient evidence that the green leafy

       substance seized from Booth’s car wash was marijuana.

¶ 25         The standard of review for the denial of a motion to dismiss is de novo. State

       v. Stroud, 252 N.C. App. 200, 208, 797 S.E.2d 34, 41 (2017) (citation omitted). Under

       this standard, “the court considers the matter anew and freely substitutes its own

       judgment for that of the lower tribunal.” State v. Williams, 362 N.C. 628, 632-33, 669

       S.E.2d 290, 294 (2008) (citation omitted). This Court must view the evidence in the

       light most favorable to the State, giving the State the benefit of all reasonable

       inferences. State v. Mann, 355 N.C. 294, 301, 560 S.E.2d 776, 781 (2002).

¶ 26         To withstand a motion to dismiss, the State must present substantial evidence

       of the essential elements of the charged offense. State v. Fritsch, 351 N.C. 373, 378,

       526 S.E.2d 451, 455 (2000). Evidence is substantial if it is adequate to convince a

       reasonable mind to accept a conclusion. State v. Robinson, 355 N.C. 320, 336, 561
                                          STATE V. BOOTH

                                           2022-NCCOA-679

                                          Opinion of the Court



       S.E.2d 245, 255 (2002). Whether evidence is substantial is a question of law for the

       court, whereas what the evidence proves or fails to prove is a question of fact for the

       jury.   State v. Thompson, 256 N.C. 593, 595-96, 124 S.E.2d 728, 730 (1962).

       Incompetent evidence that was admitted “must be considered as if it were

       competent.” State v. Vestal, 278 N.C. 561, 567, 180 S.E.2d 755, 760 (1971).

¶ 27           A person over 21 years of age who manufactures, sells, or delivers marijuana,

       a Schedule IV controlled substance, within 1,000 feet of an elementary or secondary

       school shall be guilty of a class E felony. N.C. Gen. Stat. §§ 90-95(a)(1), 90-94(b)(1)

       (2019), 90-95(e)(8) (2019). Additionally, it is a class 3 misdemeanor “for any person

       to knowingly use, or to possess with intent to use, drug paraphernalia to . . . package,

       repackage, store, contain, or conceal marijuana or to inject, ingest, inhale, or

       otherwise introduce marijuana into the body.” N.C. Gen. Stat. § 90-113.22A (2019).

       At the time of Defendant’s arrest, the General Assembly had statutorily redefined

       marijuana to exclude hemp. Hemp was defined as “the plant Cannabis sativa . . .

       with a delta‑9 tetrahydrocannabinol concentration of not more than three‑tenths of

       one percent (0.3%) on a dry weight basis.” N.C. Gen. Stat. § 90-87(13a) (2019).

       Marijuana was defined as “all parts of the plant of the genus Cannabis,” but “does

       not include hemp or hemp products.” Id. § 90-87(16) (2019). “The difference between

       the two substances is that industrial hemp contains very low levels of

       tetrahydrocannabinol . . . , which is the psychoactive ingredient in marijuana.” State
                                           STATE V. BOOTH

                                            2022-NCCOA-679

                                           Opinion of the Court



       v. Parker, 27 N.C. App. 531, 2021-NCCOA-217, ¶ 27.

¶ 28         Prior to the legalization of industrial hemp, a law enforcement officer was

       permitted to identify marijuana by sight and smell, and the officer’s testimony was

       sufficient to show that a substance was marijuana. State v. Fletcher, 92 N.C. App.

       50, 57, 373 S.E.2d 681, 685-86 (1988) (citation omitted). Defendant argues that

       because the definition of marijuana has changed, Davenport’s identification of the

       substance as marijuana by sight and/or smell was insufficient to support Defendant’s

       convictions.

¶ 29         We first note that Defendant did not object at trial to the admission of

       Davenport’s testimony and does not argue plain error on appeal. Furthermore,

                      for purposes of examining the sufficiency of the evidence to
                      support a criminal conviction, it simply does not matter
                      whether some or all of the evidence contained in the record
                      should not have been admitted; instead, when evaluating
                      the sufficiency of the evidence, all of the evidence,
                      regardless of its admissibility, must be considered in
                      determining the validity of the conviction in question.

       State v. Osborne, 372 N.C. 619, 630, 831 S.E.2d 328, 335 (2019) (citations omitted).

       Consistent with Osborne, we consider whether the evidence admitted by the trial

       court—including Davenport’s testimony—constituted sufficient evidence that the

       substance was marijuana.

¶ 30         Davenport conducted controlled buys on 7 March and 8 March, which directly

       involved Defendant. During those buys, Davenport saw on video and heard on audio
                                          STATE V. BOOTH

                                           2022-NCCOA-679

                                          Opinion of the Court



       Defendant tell the confidential informant that “the price of an ounce of marijuana

       was $250” before Moore handed the drugs to the informant. Davenport testified that

       the price of an ounce of marijuana was “[a]nywhere from 250 to 300[.]” Davenport

       testified that while searching Booth’s car wash, “I found a white grocery bag that

       contained a larger bag of green leafy substance, which I know to be marijuana[,]” and

       inside that “larger bag of marijuana” were “multiple bags of marijuana.” Davenport

       testified that the nine smaller plastic bags within the larger bag indicated “[t]he

       involvement of distribution and selling” because “they were packaged individually for

       sale.”

¶ 31            Davenport further testified that the glass jar, plastic bag with the corner

       removed, and clear round container “contained marijuana residue and smelled the

       odor of marijuana.” When asked of the significance of the plastic bag with the corner

       removed, Davenport responded that “people take sandwich bags and the corners of

       bags to put drugs in the bottom of the corner of the bags to hold it, and they normally

       would rip the bottom corner out, tie the package so it can be sold.”

¶ 32            When asked about the ammunition box, Davenport testified that it had the

       “odor of marijuana” and the vacuum sealed bags inside had residue of a “green leafy

       substance that I’m familiar with to be marijuana--residue in the bottom of the bags

       as well as a name written on the side that I am familiar with. It is called Blue

       Cookies.” When asked why that name was familiar to him, Davenport responded, “I
                                             STATE V. BOOTH

                                             2022-NCCOA-679

                                         Opinion of the Court



       have purchased other bags of marijuana that is supposed to be the name brand of

       Blue Cookies.” Davenport testified that

                     [p]eople involved in the distribution of drugs use vacuum
                     sealed bags in an effort to disclose the smell, to hide the
                     smell, the odor of whatever controlled substance is in the
                     bag, in an effort to keep law enforcement from smelling it,
                     and also sometimes in an effort to try to keep K9s from
                     indicating the smell.

¶ 33         Defendant admitted in an interview that the items seized from the back room

       of the car wash, including the plastic bags and scale, belonged to him. Davenport also

       seized $563 in U.S. currency directly from Defendant, $200 of which was documented

       money provided to the confidential informant. From this evidence, a jury could

       reasonably infer that the substance seized was marijuana, and that the digital scale

       and various baggies and containers seized were marijuana paraphernalia.

¶ 34         Considering this evidence in the light most favorable to the State and giving

       the State the benefit of all reasonable inferences, there was sufficient evidence to

       support a finding that the substance seized was marijuana and that the digital scales,

       baggies, and various containers found with the marijuana were marijuana

       paraphernalia. Accordingly, the trial court did not err by denying Defendant’s motion

       to dismiss.

                                      III.     Conclusion

¶ 35         The trial court did not plainly err by admitting Davenport’s testimony
                                 STATE V. BOOTH

                                 2022-NCCOA-679

                                Opinion of the Court



concerning the controlled buys and Defendant’s age, or by admitting the search

warrant and affidavit into evidence. Furthermore, the State presented sufficient

evidence that the green leafy substance seized from Booth’s car wash was marijuana

and that the various items seized along with the marijuana were marijuana

paraphernalia.

      NO PLAIN ERROR; NO ERROR.

      Judges STROUD and ARROWOOD concur.